218 F.2d 862
95 U.S.App.D.C. 51
Thelma L. JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12282.
United States Court of Appeals, District of Columbia Circuit.
Argued Dec. 20, 1954.Decided Jan. 20, 1955.

Mrs. Jean F. Dwyer, Washington, D.C., for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll and Arthur McLaughlin, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.  Mr. Harold H. Greene, Asst. U.S. Atty., Silver Spring, Md., also entered an appearance for appellee.
Before EDGERTON, WILBUR K. MILLER, and BASTIAN, Circuit Judges.
[95 U.S.App.D.C. 52] PER CURIAM.


1
Appellant was convicted of willfully using a false document, viz. a purported prescription for a narcotic drug, and of procuring this document to be falsely and fraudulently executed.  18 U.S.C. § 1001, 26 U.S.C. § 3793.  The evidence was circumstantial.  It might have left a jury in reasonable doubt.  On the other hand, it might have convinced a jury beyond a reasonable doubt.  This is sufficient.  Some of the evidence was hearsay.  But appellant's trial counsel, who was not her present counsel, did not object to its admission, and its admission without objection does not require reversal.  We find no error affecting substantial rights.


2
Affirmed.